Citation Nr: 0803877	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-07 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from April to July 
1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran also submitted a notice of disagreement (NOD) 
with the RO's February 2005 denial of his claims for service 
connection for sleep apnea, schizophrenia, and post-traumatic 
stress disorder (PTSD).  But after receiving a statement of 
the case (SOC) concerning those additional claims in 
September 2005, he did not perfect his appeal of those claims 
by then filing a timely substantive appeal (e.g., VA Form 9 
or equivalent statement).  See 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2007).  So those claims are 
not before the Board.

Unfortunately, there must be further development of the 
petition to reopen the claim for service connection for a low 
back disorder.  So the Board is remanding this claim to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

First, the RO (AMC) should send the veteran a Veterans Claims 
Assistance Act (VCAA) notice letter complying with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  This 
letter should specifically advise him that a downstream 
disability rating and an effective date will be assigned if 
his claim is reopened and granted on the merits. 

Second, in his November 2003 petition to reopen his claim for 
service connection, the veteran indicated he has been 
receiving disability benefits from the Social Security 
Administration (SSA) since 1996.  A VA social work progress 
note dated in November 2003 also mentions his receipt of SSA 
disability benefits.  


In the December 2007 written brief presentation, his 
representative requests that VA obtain these records.  His 
SSA records are not on file and must be obtained before 
deciding his claim since these records may pertain to his low 
back disorder at issue.  38 U.S.C.A. § 5103A(c)(3).  Although 
disability determinations by the SSA are not controlling on 
VA, they are pertinent to the adjudication of a claim for VA 
benefits and VA has a duty to assist the veteran in gathering 
these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.	Send the veteran a VCAA notice letter 
complying with the recent Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
him that a downstream disability rating 
and an effective date will be assigned 
if his claim is reopened and granted on 
the merits.

2.	Request from the SSA records associated 
with the veteran's disability claim(s).  
Request copies of the disability 
determination and all medical records 
considered.  If no records are 
available or do not exist, a response 
to that effect must be documented in 
the claims file, and the veteran must 
be notified. 

3.	Then readjudicate the veteran's claim 
in light of any additional evidence 
received since the October 2005 
supplemental SOC (SSOC).  If the claim 
is not granted to his satisfaction, 
send him and his representative another 
SSOC and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



